

dimitrovivelinamendme_image1.jpg [dimitrovivelinamendme_image1.jpg]
October 31, 2016
Ivelin M. Dimitrov
c/o Fifth Street
777 West Putnam Avenue, 3rd Floor
Greenwich, CT 06830


Dear Ivelin:


We are pleased to confirm certain matters relating to your continued employment
with FSC CT, Inc., including an amendment to your employment letter agreement
with Fifth Street Management LLC dated October 29, 2014 (including all
attachments thereto, your “employment agreement”) providing you severance
protection in the event of certain qualifying termination events. These changes
are confirmed and effective as of the date first set forth above.
1. Severance. After the end of the first paragraph under Section 3 of your
employment agreement, the following is hereby added:
“In the event that your employment is terminated without “Cause” (as defined in
Annex B) or you resign for “Good Reason” (as defined in Annex B), in addition to
any unpaid or unreimbursed amounts owed to you as described above, you shall be
entitled to:
(i)     a severance payment (“Severance Payment”) equal to the sum of (A) your
then annual base salary and (B) the average of the discretionary bonuses
received by you for the prior two (2) years, which Severance Payment shall be
paid to you over the 12-month period after your termination in accordance with
your employer’s regular payroll practices; provided that in no event shall the
total Severance Payment be less than $1.035 million; and
(ii)     a monthly payment of an amount equal to the employer portion of the
monthly premiums for continuation coverage under your employer’s group health
plans (in which you and your applicable covered dependents participated
immediately prior to your employment termination) for the period beginning on
your employment termination date and ending on the earlier of (x) the date that
is twelve (12) months following your employment termination date and (y) the
date you become eligible for group health insurance coverage through a new
employer (the “COBRA Payments”) (subject to your timely completion and
submission of the necessary election forms, and further subject to your
co-payment of the monthly premiums (if any) at the applicable active employees’
rate); provided that such continuation coverage does not violate federal
non-discrimination laws or rules applicable to such group health insurance
plan(s) in a manner that adversely affects your employer or any of its
affiliates, as determined by your employer in its sole discretion;
Notwithstanding anything herein to the contrary, the Company’s (or any of its
affiliates’) obligations to pay you the Severance Payments or the COBRA Payments
shall be conditioned upon: (i) your continued compliance with your obligations
under the Non-Competition, Non-Solicitation and Non-Disclosure




777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 | 203-681-3600 |
203-681-3879 (fax) | www.fifthstreetfinance.com



--------------------------------------------------------------------------------




Agreement dated October 29, 2014 between you and FSC CT, Inc. (the “Restrictive
Covenant Agreement”); and (ii) your execution, delivery and non-revocation of a
valid and enforceable release of claims in favor of the Company and its
affiliates (that is substantially in the form attached hereto as Exhibit B (the
“Release”), except that the first sentence of such Release shall be modified to
refer to the severance payments and benefits under this section 3), which
Release, within 60 days after your termination date, has become effective and is
no longer subject to revocation under applicable law. Subject to the foregoing
and the provisions set forth herein, the Severance Payments and COBRA Payments
will commence to be paid to you on the 61st day following your employment
termination date, and shall include any Severance Payments and COBRA Payments
that were otherwise scheduled to be paid prior thereto.
Notwithstanding anything to the contrary, you acknowledge and agree that the
value of the Severance Payments and COBRA Payments provided to you hereunder
shall be applied and taken into account for the purpose of determining whether
the Company or any affiliate thereof has satisfied the payment conditions set
forth under the first proviso of Section 2(a) of the Restrictive Covenant
Agreement with respect to base salary and average bonus payment amounts, for the
entire Non-Competition Period (as such term is defined in the Restrictive
Covenant Agreement).”
2.    Amended and Restated Deferred Bonus and Retention Plan. For the sake of
clarity, (A) the term “Plan” (as defined in Section 1 of your employment
agreement) means the Fifth Street Asset Management Inc. Amended and Restated
Deferred Bonus and Retention Plan, and (B) consistent with the terms of such
“Plan” and your employment agreement, in the event that your employer terminates
your employment without Cause (as defined in Annex B of your employment
agreement) or due to your Disability (as defined in such “Plan”), or in the
event that your employment is terminated as a result of your death, then,
subject to your (or, in the case of your death, your estate’s) execution of a
release of claims in substantially the form of the release attached as Exhibit B
to your employment agreement, and further subject to, within 60 days of such
termination, such release becoming effective and no longer being subject to
revocation under applicable law, you shall receive, on the 61st day after such
termination, any unpaid Annual Bonus (as defined in such “Plan”) payments that
have not been forfeited.    


In addition, following your Deferred Bonus Vesting Date (as defined below), if
your employment is terminated by you for any reason, and subject to your
execution of a release of claims in substantially the form of the release
attached as Exhibit B to your employment agreement, and further subject to,
within 60 days of such termination, such release becoming effective and no
longer being subject to revocation under applicable law, you shall receive any
unpaid Annual Bonus payments on the 61st day after such termination.  Deferred
Bonus Vesting Date means the date that is the later of (a) your 50th birthday,
and (b) the date on which you have been employed by FSC CT, Inc. (including any
predecessors, affiliates and subsidiaries) for at least ten (10) consecutive
years.


3.    No Other Changes. Except as otherwise expressly set forth herein, all
other terms and conditions of your employment agreement shall remain in full
force and effect. Your employment agreement and this letter amendment shall be
governed by the laws of the State of Connecticut, excluding its conflicts of
laws principles.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


2
777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 | 203-681-3600 |
203-681-3879 (fax) | www.fifthstreetfinance.com



--------------------------------------------------------------------------------






If these changes are agreeable, please confirm your agreement by executing below
and returning to me a signed copy of this letter amendment.
Sincerely,
FIFTH STREET MANAGEMENT LLC
a Delaware limited liability company




By _s/    Leonard M. Tannenbaum
Leonard M. Tannenbaum, CEO




Acknowledged and Agreed this 7th day of November, 2016




By /s/    Ivelin M. Dimitrov
Ivelin M. Dimitrov






3
777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 | 203-681-3600 |
203-681-3879 (fax) | www.fifthstreetfinance.com

